


109 HR 5524 IH: Rural Veterans Health Care Act of

U.S. House of Representatives
2006-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5524
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2006
			Mr. Michaud (for
			 himself, Mr. Evans,
			 Mr. Filner,
			 Mr. Gutierrez,
			 Ms. Corrine Brown of Florida,
			 Ms. Herseth,
			 Mr. Strickland,
			 Ms. Hooley,
			 Mr. Reyes,
			 Mr. Udall of New Mexico, and
			 Mr. Salazar) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve health
		  care for veterans in rural areas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Veterans Health Care Act of
			 2006.
		2.Outreach program to
			 veterans in rural areas
			(a)ProgramThe Secretary of Veterans Affairs shall
			 conduct an extensive outreach program to identify and provide information to
			 veterans who served in the theater of operations for Operation Iraqi Freedom or
			 Operation Enduring Freedom and who reside in rural communities in order to
			 enroll those veterans in the health care system of the Department of Veterans
			 Affairs during the period when they are eligible for such enrollment.
			(b)Features of
			 programIn carrying out the
			 program under subsection (a), the Secretary shall seek to work at the local
			 level with employers, State agencies, community health centers located in rural
			 areas, rural health clinics, and critical access hospitals located in rural
			 areas, and units of the National Guard and other reserve components based in
			 rural areas, in order to increase the awareness of veterans and their families
			 of the availability of health care provided by the Secretary and the means by
			 which those veterans can achieve access to the health care services provided by
			 the Department of Veterans Affairs.
			3.
			 Access to Vet Centers in rural areas
			(a)Expansion of
			 accessThe Secretary of Veterans Affairs shall expand access to
			 Vet Centers in rural areas. In carrying out this section, the Secretary shall
			 conduct a pilot program for the operation of at least two mobile Vet Centers in
			 rural areas for a period of five years.
			(b)Vet Center
			 definedIn this section, the
			 term Vet Center has the meaning given the term
			 center in section 1712A(i)(1) of title 38, United States
			 Code.
			4.Quality care in
			 rural areas
			(a)RequirementThe Secretary of Veterans Affairs shall
			 develop and implement a plan for improving the access of veterans to health
			 care in rural areas. The plan shall be developed in consultation with the
			 Advisory Committee on Rural Veterans established under section 546 of title 38,
			 United States Code, as added by section 6.
			(b)Matters to be
			 includedThe plan developed under subsection (a) shall include
			 the following:
				(1)A review of progress in implementing the
			 proposed 156 community-based outpatient clinics, and plans for further
			 implementation of those proposed clinics, that were included in the May 2004
			 Secretary's CARES Decision Document, announcing the implementation of the
			 Department of Veterans Affairs health care planning process called Capital
			 Asset Realignment for Enhanced Services (CARES), plans for establishment of
			 additional community-based outpatient clinics, and plans for health-care
			 outreach centers.
				(2)Measures for
			 meeting the long-term care needs of rural veterans through nursing homes of the
			 Department of Veterans Affairs and State veterans homes.
				(3)Expansion for rural veterans of the adult
			 day-care and respite care programs of the Department.
				(4)Expansion for rural veterans of the use of
			 telemedicine to enhance care coordination and access to specialized care for
			 such veterans.
				(5)Measures for
			 meeting the needs of rural veterans for mental health care.
				(c)TimetableThe plan required by subsection (a) shall
			 be submitted to Congress not later than nine months after the date of the
			 enactment of this Act and shall be implemented not later than two years
			 thereafter.
			5.Health
			 information technologyThe
			 Secretary of Veterans Affairs shall establish a health information technology
			 pilot program to ensure a continuum of quality of care for rural veterans who
			 receive health care provided by the Secretary both directly through facilities
			 of the Department of Veterans Affairs and as fee-basis care through
			 non-Department providers and facilities, including, where appropriate,
			 community health centers, rural health clinics, and critical access hospitals.
			 The pilot program shall be conducted for a period of four years.
		6.Advisory Committee on
			 Rural Veterans
			(a)New advisory
			 committeeChapter 5 of title 38, United States Code, is amended
			 by adding at the end the following new section:
				
					546.
				Advisory Committee on Rural Veterans
						(a)(1)The Secretary shall
				establish an advisory committee to be known as the Advisory Committee on Rural
				Veterans (hereinafter in this section referred to as the
				Committee).
							(2)(A)The Committee shall
				consist of members appointed by the Secretary from the general public,
				including—
									(i)representatives of rural
				veterans;
									(ii)individuals who are recognized
				authorities in fields pertinent to the needs of rural veterans, including
				specific or unique health-care needs of rural veterans and access issues of
				rural veterans;
									(iii)individuals who have expertise in
				the delivery of mental health care in rural areas;
									(iv)individuals who have expertise in the
				delivery of long-term care in rural areas;
									(v)at least one veterans service
				organization representative from a rural State; and
									(vi)representatives of rural veterans
				with service-connected disabilities.
									(B)The Committee shall include, as ex
				officio members—
									(i)the Secretary of Health and Human
				Services (or a representative of the Secretary of Health and Human Services
				designated by that Secretary);
									(ii)the Director of the Indian Health
				Service (or a representative of that Director); and
									(iii)the Under Secretary for Health and
				the Under Secretary for Benefits, or their designees.
									(C)The Secretary may invite
				representatives of other departments and agencies of the United States to
				participate in the meetings and other activities of the Committee.
								(3)The Secretary shall determine the
				number, terms of service, and pay and allowances of members of the Committee
				appointed by the Secretary, except that a term of service of any such member
				may not exceed three years. The Secretary may reappoint any such member for
				additional terms of service.
							(b)The Secretary shall, on a regular basis,
				consult with and seek the advice of the Committee with respect to the
				administration of benefits by the Department for rural veterans, reports and
				studies pertaining to rural veterans, and the needs of rural veterans with
				respect to primary care, mental health care, and long-term care needs of rural
				veterans.
						(c)(1)Not later than September
				1 of each odd-numbered year through 2013, the Committee shall submit to the
				Secretary a report on the programs and activities of the Department that
				pertain to rural veterans. Each such report shall include—
								(A)an
				assessment of the needs of rural veterans with respect to primary care, mental
				health care, and long-term care needs of rural veterans and other benefits and
				programs administered by the Department;
								(B)a review of the programs and
				activities of the Department designed to meet such needs; and
								(C)such recommendations (including
				recommendations for administrative and legislative action) as the Committee
				considers appropriate.
								(2)The Secretary shall, within 60 days
				after receiving each report under paragraph (1), submit to the Congress a copy
				of the report, together with any comments concerning the report that the
				Secretary considers appropriate.
							(3)The Committee may also submit to the
				Secretary such other reports and recommendations as the Committee considers
				appropriate.
							(4)The Secretary shall submit with each
				annual report submitted to the Congress pursuant to section 529 of this title a
				summary of all reports and recommendations of the Committee submitted to the
				Secretary since the previous annual report of the Secretary submitted pursuant
				to such
				section.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						546. Advisory Committee on Rural
				Veterans.
					
					.
			7.Rural health
			 research, education, and clinical care centers
			(a)In
			 general(1)Subchapter II of chapter
			 73 of title 38, United States Code, is amended by adding at the end the
			 following new section:
					
						7329.Rural health
				research, education, and clinical care centers
							(a)The Secretary,
				upon the recommendation of the Under Secretary for Health and pursuant to the
				provisions of this section, shall designate a minimum of four Department health
				care facilities as the locations for centers of rural health research,
				education, and clinical activities and (subject to the appropriation of
				sufficient funds for such purpose) shall establish and operate such centers at
				such locations in accordance with this section.
							(b)The centers
				established under this section shall—
								(1)conduct research
				on rural health services;
								(2)allow the
				Department to use specific models for furnishing services to treat rural
				veterans;
								(3)provide education
				and training for health care professionals of the Department; and
								(4)develop and
				implement innovative clinical activities and systems of care for the
				Department.
								(c)In designating
				locations for centers under subsection (a), the Secretary, upon the
				recommendation of the Under Secretary for Health, shall—
								(1)assure appropriate
				geographic distribution of such centers;
								(2)assure that one of
				the centers shall focus on mental health, including substance abuse
				treatment;
								(3)assure that one of
				the centers shall focus on case management of chronic diseases;
								(4)assure that one of
				the centers shall focus on telemedicine; and
								(5)assure that at
				least one of the centers shall be located to collaborate with a Rural Health
				Research Center of the Department of Health and Human Services in a geographic
				service area of the Department of Veterans Affairs that includes several rural
				States.
								(d)The Secretary may
				not designate a health care facility as a location for a center under
				subsection (a) unless the peer review panel established under subsection (e)
				has determined under that subsection that the proposal submitted by such
				facility as a location for a new center under subsection (a) is among those
				proposals that have met the highest competitive standards of scientific and
				clinical merit and the Secretary (upon the recommendation of the Under
				Secretary for Health) determines that the facility has (or may reasonably be
				anticipated to develop) each of the following:
								(1)An arrangement
				under which medical, nursing, or allied health personnel receive training and
				education in the unique aspects of rural care through regular rotation through
				rurally located facilities and community based outpatient clinics.
								(2)The ability to
				attract the participation of scientists and clinicians who are capable of
				ingenuity and creativity in health care research efforts.
								(3)A policymaking
				advisory committee composed of appropriate health care and research
				representatives of the facility and of the affiliated school or schools to
				advise the directors of such facility and such center on policy matters
				pertaining to the activities of such center during the period of the operation
				of such center.
								(4)The capability to
				coordinate, as part of an integrated national system, education, clinical, and
				research activities within all facilities with such centers.
								(5)The capability to
				jointly develop a consortium of providers with interest in improving quality
				care in rural areas.
								(6)The capability to
				develop a national repository for the collection of best practices and
				evidenced based care to rural veterans.
								(7)The capability to
				effectively conduct evaluations of the activities of such center.
								(e)(1)In order to provide
				advice to assist the Secretary and the Under Secretary for Health in carrying
				out their responsibilities under this section, the Assistant Under Secretary
				for Health shall establish a panel to assess the scientific and clinical merit
				of proposals that are submitted to the Secretary for the establishment of new
				centers under this section.
								(2)The membership of the panel shall
				consist of experts in the fields pertinent to the needs of rural veterans,
				including mental health care and long-term care. Members of the panel shall
				serve as consultants to the Department for a period of no longer than six
				months.
								(3)The panel shall review each proposal
				submitted to the panel by the Assistant Under Secretary and shall submit its
				views on the relative scientific and clinical merit of each such proposal to
				the Assistant Under Secretary.
								(4)The panel shall not be subject to the
				Federal Advisory Committee Act.
								(f)Before providing
				funds for the operation of any such center at a health care facility other than
				a health care facility designated under subsection (c)(1), the Secretary shall
				assure that the center at each facility designated under such subsection is
				receiving adequate funding to enable such center to function effectively in the
				areas of rural health care research, education, and clinical activities.
							(g)There are
				authorized to be appropriated such sums as may be necessary for the support of
				the research and education activities of the centers established pursuant to
				subsection (a). The Under Secretary for Health shall allocate to such centers
				from other funds appropriated generally for the Department medical care account
				and medical and prosthetics research account, as appropriate, such amounts as
				the Under Secretary for Health determines appropriate.
							(h)Activities of
				clinical and scientific investigation at each center established under
				subsection (a) shall be eligible to compete for the award of funding from funds
				appropriated for the Department medical and prosthetics research account and
				shall receive priority in the award of funding from such account insofar as
				funds are awarded to projects for research in rural health
				care.
							.
				(2)The table of sections at the
			 beginning of such chapter is amended by inserting after the item relating to
			 section 7328 the following new item:
					
						
							7329. Rural health research, education,
				and clinical care
				centers.
						
						.
				(b)Designation of
			 centersThe Secretary of Veterans Affairs shall designate the
			 centers for rural health research, education, and clinical activities required
			 by section 7329 of title 38, United States Code (as added by subsection (a)),
			 not later than one year after the date of the enactment of this Act.
			(c)Annual
			 reports
				(1)Annual
			 reportNot later than 18 months after the date of the designation
			 of centers for rural health research, education, and clinical activities
			 required by section 7329 of title 38, United States Code (as so added), and
			 annually thereafter for the next three years, the Secretary shall submit to the
			 Committees on Veterans’ Affairs of the Senate and House of Representatives a
			 report on the status and activities of such centers during the one-year period
			 beginning on the date of such designation, for the first such report, and for
			 successive one-year periods, for subsequent reports.
				(2)Matter to be
			 includedEach such report shall include, for the period covered
			 by the report, the following:
					(A)A description of
			 the activities carried out at each center and the funding provided for such
			 activities.
					(B)A description of
			 any advances made in the participating programs of each center in research,
			 education, training, and clinical activities related to rural health.
					8.Homeless rural
			 veteransSection 2061(b) of
			 title 38, United States Code, is amended—
			(1)by striking
			 or at the end of paragraph (3);
			(2)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
			(3)by adding at the
			 end the following new paragraph:
				
					(5)rural.
					.
			9.Rural education
			 and training of health professionalsThe Secretary of Veterans Affairs shall
			 carry out activities to enhance the education, training, retention, and
			 recruitment of health professionals in rural areas. As part of such activities,
			 the Secretary shall—
			(1)establish
			 additional rotations for medical residents in rural areas;
			(2)establish programs
			 to enhance the education, training, recruitment, and retention of nurses in
			 rural areas; and
			(3)establish programs
			 to enhance the education, training, recruitment, and retention of allied health
			 professionals in rural areas.
			10.Native
			 AmericansThe Secretary of
			 Veterans Affairs shall expand the health care presence of the Department of
			 Veterans Affairs in Native American, Native Hawaiian, and Native Alaskan rural
			 communities in order to improve access to Department of Veterans Affairs health
			 care services for veterans in those communities.
		
